Citation Nr: 0607059	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-10-190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of 
right ankle strain.

2.  Entitlement to service connection for hypertensive 
vascular disease.

3.  Entitlement to service connection for residuals of a 
right elbow injury.

4.  Entitlement to a higher initial evaluation for internal 
derangement of the right knee with mild degenerative changes, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a higher initial evaluation for internal 
derangement of the left knee with mild degenerative changes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to August 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In the veteran's substantive appeal, submitted in July 2002, 
the veteran indicated that he believed the effective date for 
service connection for his bilateral knee disabilities ought 
to have been established in 1986.  The Board accepted this as 
a notice of disagreement as to the effective date assigned 
for service connection of the bilateral knee disabilities 
and, accordingly, remanded the matter to the RO/AMC for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Review of the record shows that an 
SOC identifying the issue of the effective date assigned 
service connection for the veteran's bilateral knee 
disabilities was sent to the veteran at his last known 
address in July 2005.  However, the veteran did not submit a 
substantive appeal or its equivalent as to this issue.  
Hence, the Board finds this issue is not on appeal.

The issues of service connection for residuals of right ankle 
strain, hypertensive vascular disease, and for higher initial 
evaluations for internal derangement of the right left knees 
with mild degenerative changes addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran sustained a 
right elbow fracture prior to entry into active service; 
however, the medical evidence does not clearly and 
unmistakably show that this condition was not aggravated by 
active service.  Hence, the presumption of soundness is not 
rebutted.  

2.  The medical evidence establishes that the veteran's 
currently diagnosed right elbow disability is the result of 
his active service.


CONCLUSION OF LAW

A right elbow disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right elbow disability was 
aggravated by his active service.  In support of this, the 
veteran proffered the sworn statement of a witness, his 
brother, who had been in training with him during active 
service.  The witness testified that he observed the veteran 
to injure himself playing various sports, including 
basketball and football, and that the veteran also reported 
to him both contemporaneously and shortly after discharge 
from active service, about other incidents that occurred 
during active service, including the various injuries he 
sustained.  Moreover, the veteran's witness testified that 
the veteran had complained of difficulty with his elbows and 
other conditions since his separation from active service.  


The RO, noting that the veteran's service medical records 
reflected that the veteran had fractured his right elbow in 
1969, prior to his entrance into active service.  In May 
2001.  He was diagnosed, in part, with the residuals of a 
right elbow injury.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation); 38 C.F.R. § 3.304(b) (May 4, 2005).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004) (emphasis added). 

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  

In the present case, the veteran's reports of medical history 
and examination at entrance into active service reflect that 
the veteran had fractured his elbow in 1969 and had required 
surgery.  The veteran reported to current difficulty with it 
and an orthopedic consult was ordered, the results of which 
found that the condition was not considered disabling.  The 
veteran was admitted to active service.  As the competent 
medical evidence shows that the veteran's residuals of right 
elbow fracture existed at the time of his entrance into 
service, the evidence of record constitutes clear and 
unmistakable evidence that the condition preexisted service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2005); Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  The next question is 
whether the evidence clearly and unmistakably demonstrates 
that the veteran's pre-existing right elbow disability was 
not aggravated by his active service.  38 C.F.R. § 3.306(a) 
(2005).

The veteran's reports of medical history and examination 
prior to his discharge from active service reflect the 
history of fracture to the right elbow, with residual scar, 
but no further findings or diagnoses of defect, disability, 
deformity, disability, or abnormality.  Service medical 
records do not show an injury to the right elbow during 
service.  Yet, the veteran has supplied the statement of a 
witness in support of this claim of inservice injury to the 
right elbow.  The witness, the veteran's brother, submitted a 
sworn statement dated in September 2004, attesting to his 
observations of the veteran's injuries during and after 
playing various sports on active service and also to his 
conversations with the veteran -both contemporaneously, i.e., 
during their active service, and from after discharge from 
active service to the present-about other incidents that 
occurred during active service, including the various 
injuries he sustained.  The veteran's witness served at the 
same time as the veteran and the two were in training 
together.  

The Board observes that the veteran's witness' statement is 
consistent with the veteran's version of events.  Thus, in 
the present case, the Board finds the veteran's statement in 
combination with that of his witness corroborate the 
occurrence of an injury to the right elbow during active 
service.  In addition, the veteran's statement as to 
continuing complaints of difficulty with his various joints 
and conditions, including his right elbow, in combination 
with the corroborating statement of the veteran's witness, 
when viewed in context of the entire record is sufficient to 
constitute continuity of symptomatology, within the meaning 
of 38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the present case, the discharge examination noted 
a scar at the right elbow but no current findings of defect, 
abnormality, disability, or other diagnosis of the right 
elbow at discharge from active service.  However, a January 
2005 VA examination report noted findings of moderate 
degenerative arthritic changes of the right elbow joint by 
X-ray.  The examiner diagnosed residual injury, right elbow 
with arthritis.  Thus, the Board finds that the medical 
evidence supports a finding that the veteran's residuals of 
right elbow fracture did sustain an increase in severity.

In determining whether or not the pre-existing fracture was 
aggravated by his active service, the examiner offered the 
following opinion:

[The veteran] had a pre-existing fracture 
to the right elbow, treated as a child ... 
As far as the right elbow goes, trying to 
separate what symptoms are aggravated by 
his inservice injury versus natural 
progression cannot be determined.  

The Board accords this opinion the greater probative weight.  
The Board notes that the legal standard in rebutting the 
presumption of aggravation of the pre-existing disability is 
clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; VAOPGCPREC 3-2003; Wagner, supra.  The 
examiner's conclusion that the symptoms of right elbow 
disability due to aggravation of the pre-existing condition 
cannot be distinguished from those that are due to natural 
progression cannot be determined, which is the only competent 
opinion of record that addresses the question at hand, is not 
sufficient to clearly and unmistakably demonstrate that the 
pre-existing right elbow injury was not aggravated by his 
active service.  See also Mittleider v. West, 11 Vet. App. 
181 (1998).

As such, the Board finds that the presumption of soundness 
has not, in the present case, been rebutted.  See VAOGCPREC 
3-2003; Cotant, supra; Wagner, supra.  Accordingly, service 
connection for the residuals of right elbow injury is 
appropriate.


ORDER

Service connection for the residuals of right elbow injury is 
granted.





REMAND

The veteran also seeks service connection for right ankle 
strain, hypertensive vascular disease, and higher initial 
evaluations for internal derangement of the right and left 
knees with mild degenerative changes.

In January 2005, the veteran submitted a multi-paged 
statement to the RO in Cleveland, OH along with additional 
evidence in the form of annotated service medical records.  
In his statement he requested that a video conference hearing 
be scheduled for him at the RO in Cleveland, Ohio.  The 
veteran submitted a second copy, which appears to have been 
received at the AMC/RO.  The Board notes that in the time 
frame following the March 2004 remand, the veteran appears to 
have relocated to Cleveland, OH.  In the January 2005 
statement, he also notified the RO/AMC of his new address.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should return this case to the 
RO in Cleveland, OH for scheduling of a 
hearing before a Veterans Law Judge 
appearing by video, in accordance with the 
veteran's request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


